The plaintiff in error was convicted on an information charging that he did unlawfully have possession of one quart of whiskey and ten gallons of alcohol, with the intention of selling the same. On the 23rd day of September, 1914, judgment was rendered, and in accordance with the verdict of the jury, he was sentenced to be confined in the county jail for a period of sixty days, and to pay a fine of $100.00. From the judgment he appealed by filing in this court on November 21, 1914, a petition in error with case-made.
The proof on the part of the state, showing possession of the intoxicating liquors as charged, was uncontroverted. No brief has been filed, and when the case was called for final submission, no appearance was made on behalf of the plaintiff in error. Thereupon, the Attorney General moved the court to affirm the judgment. The judgment herein is therefore affirmed. Mandate forthwith.